DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are presently pending.

Applicant’s arguments regarding the double patenting warnings have been fully considered and are persuasive. The warnings of 1/21/2021 are withdrawn.

Claim Interpretation
Regarding claims 7-8 and 17-18, the limitation “the heating tube is configured for receiving aerosol-formed materials” is considered to be a statement regarding the intended use of the tube. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the instant claim does not define any particular feature of the aerosol formed material requiring a special tube, any tube capable of receiving an object will be considered to meet the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe (US 6,803,550).

Regarding claim 1, Sharpe discloses an inductive heating element (abstract, figure 1, reference numeral 27) having an outer housing (figure 2, reference numeral 70) and a secondary can (column 3, lines 34-47, figure 2, reference numeral 60), which is considered to meet the claim limitation of a heating compartment. The can is surrounded by a coil configuration having first and second parts with different coil arrangements (column 4, lines 36-63, figure 5, reference numerals 92, 94). The first part creates a greater magnetic field than the second part leading to quicker heating in the first part (column 4, lines 36-63). The coils extend in the axial direction (figure 5). The coils of the first part are arranged in two layers and have a total of 11 turns while the coils of the second part are arranged in a single layer having 10 turns (column 8, lines 5-9).

Regarding claim 11, Sharpe discloses an inductive heating element (abstract, figure 1, reference numeral 27) having an outer housing (figure 2, reference numeral 70) and a secondary can (column 3, lines 34-47, figure 2, reference numeral 60), which is considered to meet the claim limitation of a heating compartment. The can is surrounded by a coil configuration having first and second parts with different coil arrangements (column 4, lines 36-63, figure 5, reference numerals 92, 94). The first part creates a greater magnetic field than the second part leading to quicker heating in the first part (column 

Regarding claims 2 and 12, Sharpe discloses that the first and second parts are located at opposite ends of the heating blades defining the heating area (column 3, lines 34-47, figure 5, reference numeral 80), and are therefore considered to be located at the ends of the compartment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 6,803,550) in view of Verreault (US 9,346,099).

Regarding claims 3-4 and 13-14, Sharpe discloses all the claim limitations as set forth above. Sharpe does not explicitly disclose a connective coil.
Verreault teaches an apparatus for heating a molten material having unevenly spaced turns of an induction coil (abstract) having a coil with a predetermined number of turn in between each section to secure the coils of each section together into a single coil (column 26, lines 56-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the coils of each part of Sharpe with the connecting turns of Verreault. One would have been motivated to do so since Verreault teaches a coil having connecting turns that secures different coils together.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 6,803,550) in view of Loveless (US 7,317,177).

Regarding claims 5 and 15, Sharpe discloses all the claim limitations as set forth above. Sharpe additionally discloses that the coils rest in basins (figure 5, reference numeral 90). Sharpe does not explicitly disclose a magnet.
Loveless teaches a magnetic flux concentrator for the end of a tube being inductively heated (abstract) having a base element (figure 9b, reference numeral 13a) and a plurality of peripheral poles (column 7, lines 4-30, figure 9b, reference numeral 13b) that improves the uniformity of the heating process at the ends of the tube (column 2, lines 38-46). The coils are held in place by the peripheral poles (figure 13b).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inductive heater of Sharpe with the peripheral poles of Loveless. One would have been motivated to do so since Loveless teaches a magnetic flux concentrator that improves the uniformity of inductive heating at the end of a tube.

Regarding claims 6 and 16, the base element and peripheral poles of Loveless are considered to meet the claim limitation of a first fixing part and a pressing part, respectively. Loveless additionally teaches that the concentrator has a leg element on the other end of the pole from the base that are fixed in position (column 7, lines 4-30, figure 9b, reference numeral 13d).

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 6,803,550) in view of Loveless (US 7,317,177) as applied to claim 6 above, and further in view of Hajaligol (US 5,665,262).

Regarding claims 7-8 and 17-18, modified Sharpe teaches all the claim limitations as set forth above. Sharpe additionally discloses that the device has heating blades that define the heating chamber (figure 2, reference numeral 80), which are considered to meet the claim limitation of a heating tube, for a catalyst pellet that is heated by inductive heating (column 5, lines 50-67, column 6, lines 1-9, figure 5, reference numeral 40). The basins of Sharpe are considered to meet the claim limitation of a wire wound supporter. Modified Sharpe does not explicitly teach the heating blades being metallic.
Hajaligol teaches a cylindrical tube having a plurality of heating blades made from a heat resistant alloy to provide high mechanical strength and corrosion resistance at elevated temperatures (column 17, lines 15-28).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heater blades of modified Sharpe from the alloy of Hajaligol. One would have been motivated to do so since Hajaligol teaches heating blades made from an alloy that provides high mechanical strength and corrosion resistance at elevated temperatures. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claims 9-10 and 19-20, Sharpe discloses that there are two basins that each contain a different inductive coil (figure 5).
Response to Arguments
Regarding the prior art rejections, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Sharpe does not disclose a first coil having more turns than a second coil such that the two coils produce different heating speeds. However, Sharpe discloses that the embodiments of figures 5 and 7 are variants of each other and that both result in the first part creating a 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747